77 F.3d 468
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Reginald L. FRAZIER, Petitioner.
No. 95-8098.
United States Court of Appeals, Fourth Circuit.
Feb. 26, 1996.Submitted Nov. 30, 1995.Decided Feb. 26, 1996.

On Petition for Writ of Mandamus.  (CA-94-170-4-BO, CA-95-463-HC-BO)
Reginald L. Frazier, Petitioner Pro Se.
PETITION DENIED.
Before WILKINSON, Chief Judge, and HAMILTON and MOTZ, Circuit Judges.
PER CURIAM:


1
Reginald Frazier brought this petition for writ of mandamus seeking multiple forms of relief.   To the extent that Frazier alleges unreasonable delay in the habeas corpus action proceeding in the district court, the district court docket sheet reflects no delay.   To the extent that Frazier seeks review of district court action, mandamus may not be used as a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).   Frazier's request for an evidentiary hearing before this court is denied.


2
Frazier makes conclusory allegations of bias on the part of the district court.   He has made no claim which shows that the district judge has a personal bias which would prevent him from rendering an impartial decision.  In re Beard, 811 F.2d 818, 827 (4th Cir.1987).   We also hold that Frazier cannot reopen through mandamus our decisions in Frazier v. North Carolina State Bar, No. 94-1775 (4th Cir.  Jan. 6, 1995) (unpublished), or Frazier v. North Carolina State Bar, No. 95-1233 (4th Cir.  June 20, 1995) (unpublished).   To the extent that Frazier seeks to challenge the conditions of his confinement, he may file an action in district court under 42 U.S.C. § 1983 (1988).


3
We grant Frazier leave to proceed in forma pauperis.   We deny his Motion to Post Supersedeas Bond and Motion for Temporary Stay and Release on Bail as moot--the district court granted bail in a hearing on November 13, 1995.   We deny his Motion for Hearing In Banc because no judge requested a vote on the Motion.   Frazier's petition for a writ of mandamus is denied.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED